Citation Nr: 1243787	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in February 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back strain and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Appellant, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) in June 2011.  In a June 2011 Order, the Court granted the motion, vacated the June 2010 Board decision, and remanded the case to the Board for further appellate review, including a new VA medical examination.  The Board ordered such development in a November 2011 remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The basis for the June 2011 JMR and the Board's November 2011 Remand was the fact that the October 2009 VA examiner's opinion was inadequate.  Specifically, the examiner did not consider relevant medical evidence, including two additional back complaints documented in the Veteran's service treatment records (in July 1974 and January 1975), or his complaints of continuity of pain.  The Board remanded the claim so that the Veteran could undergo another VA examination, and so that the examiner could address the back pain noted in the service treatment records, as well as the lay evidence of continuity of symptomatology expressed at the Veteran's February 2009 Board hearing.  

The Veteran underwent a VA examination in May 2012.  In the section of the examination report entitled "Medical History," the examiner noted that the Veteran claims to have had continued low back pain treated conservatively outside and occasionally at the VAC; and that there has been a increase in the severity and frequency of pain.  However, in his rationale, the examiner focused on the lapse of time between service connection and the "documented" onset of his present condition, and the lack of continuity of medical "treatment."  Consequently, the examiner's rationale fails to address the Veteran's report of continuity of symptoms since service.  The Board finds that the issue must be remanded so that the May 2012 examiner can provide an addendum that addresses the Veteran's lay evidence of continuity of symptomatology.

If, and only if, the May 2012 examiner is not available, the Veteran should be scheduled for another VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's back disability.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should obtain an addendum opinion from the May 2012 VA examiner.  The examiner should be asked to address the Veteran's contention of continuity of symptomatology, despite the lack of continuity of medical treatment.  Specifically, the examiner should opine whether it is plausible that the Veteran experienced continuous symptoms since his discharge from service, which were self-treated using over the counter remedies (thereby explaining the lack of documented medical treatment).  

3.  If, and only if, the May 2012 VA examiner is not available, the RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of any low back disorder found to be present.  The claims folder must be made available to and reviewed by the examiner. The examiner should opine, for all low back disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the June 1974 diving injury.  The examiner must also specifically comment on the July 1974 treatment for lumbar muscle strain and the January 1975 treatment for back pain noted in the service treatment records.  The examiner is also asked to address the lay evidence of record with respect to continued symptomatology, to include the Veteran's February 2009 hearing testimony in which he reported having back pain ever since the June 1974 in-service diving injury. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  The rationale should include a discussion regarding the Veteran's contention of continuity of symptomatology, despite the lack of continuity of medical treatment.  Specifically, the examiner should opine whether it is plausible that the Veteran experienced continuous symptoms since his discharge from service, which were self-treated using over the counter remedies (thereby explaining the lack of documented medical treatment).  

If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative. 

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


